T Case 20-10343-LSS Doc 3897 Filed 05/13/21 Page1of2
10:
*

=ILED
Attention: Justice Lauri Selber Silverstein 2 #1 13 AK 9:07

BSA Bankruptcy Case us BANKRUPTEY COUR

824 Market Street

6th Floor

Wilmington, DE 19801

From:

 

| ask that this gets read in open court. Please do not discard
or file away, that has already happened for over 30 years.

~In short, the children of this country are the most valuable
resource America has. When this resource has been
violated and abused to great extent, this is truly an attack
on American sovereignty. The attorney general of the
~United States of America needs to get involved and the
United States government needs to make sure that the
people involved need to be held accountable. Just think

 
what this orgaiization Has taker away froav this country for
SO many years with the victims that are just now having a
voice. Where would they be now. Productive members of
society or not. Broken members of society or not. That is
the question that needs to be answered.

Yours truly,
